Title: From Alexander Hamilton to Timothy Pickering, 9 February 1781
From: Hamilton, Alexander
To: Pickering, Timothy


                        
                            Dr Sir
                            Hd Qrs Feby 9. 81
                        
                        The General has anticipated the subject of your letter of this day by ordering the greater part of the Jersey
                            troops to Morris Town to occupy the huts there.
                        He nevertheless continues in the desire that that place may not be the depositary of any large quantity of
                            stores.
                        The situation of the two artificers can only be pitied not redressed. The families of men in the service
                            cannot be the object of military provision and it will be impossible to discriminate. This is the General’s sentiment and
                            has governed in all former applications of the same kind. Sincerely Dr Sir Yr Obedt serv.
                        
                            A. Hamilton
                            Aide De Camp
                        
                    